Citation Nr: 0201921	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  93-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as due to radiation exposure or toxic 
chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1945 to March 
1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  The Board remanded the claim in March 
1995 and November 1998.  A hearing was held at the RO before 
the undersigned Member of the Board in June 1999.  In January 
2000, the Board decided several other issues which were on 
appeal, but remanded the claim for service connection for 
prostate cancer.  The case has now been returned to the Board 
for further appellate review.   

The Board notes that the veteran's representative has 
presented arguments pertaining to a claim for service 
connection for depression.  However, that issue has not been 
certified for appellate review.  Accordingly, the Board 
refers that matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  Prostate cancer was not present during service, was not 
manifest within a year after separation from service, and is 
not related to any incident during service.

3.  The veteran is not shown to have participated in 
"radiation risk" activity such as the occupation of Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service or 
to have resulted from exposure to radiation in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had several hearings.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains the 
veteran's service medical records.  The RO attempted to 
obtain his service personnel records, but they could not be 
located in spite of numerous attempts to do so.  The Board 
notes that the RO repeatedly requested the veteran's service 
personnel records, but the National Personnel Records Center 
(NPRC) reported that they could not be found.  A report of 
contact dated in May 1997 shows that the NPRC said that the 
veteran's personnel records had been transferred to the Naval 
Headquarters, Awards Section, three years ago.  A report of 
contact dated in June 1997 shows that the NPRC wrote to the 
Naval Headquarters inquiring about the records.  In September 
1997, the VA liaison at the NPRC indicated that there had 
been no success in locating the file.  The Board finds that 
further efforts to obtain them would be futile.  The Board 
also notes that the necessary information regarding the 
veteran's service has been obtained from the Defense Threat 
Reduction Agency.  Therefore, the inability to find the 
service personnel records does not harm the veteran.

The post-service treatment records have also been obtained.  
The veteran has been afforded a disability evaluation 
examination by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran's service medical records do not contain any 
references to prostate cancer.  The report of a medical 
examination conducted for the purpose of his separation from 
naval service shows that his genitourinary system examination 
(which included a prostate examination if indicated) revealed 
no abnormalities.  A urinalysis was also normal.  He was 
found to be qualified for separation from service. 

With respect to post-service records, the Board notes that 
there is no evidence of prostate cancer within a year after 
separation from service.  The earliest post-service medical 
records containing references to the prostate cancer are 
dated in 1985.  A VA hospital summary dated in November 1985 
shows that the diagnosis was made in October 1985 after 
symptoms started in May 1985.  The Board notes that these 
records are dated over 35 years after separation from service 
and do not contain any indication that the prostate cancer 
was related to service.

Regarding the contention that the prostate cancer is related 
to radiation or chemical exposure during service, the Board 
notes that in a claim for service connection for a different 
disorder which the veteran submitted in July 1982, he 
indicated that he was exposed to atomic tests in the Navy 
between 1946 and 1950.  He also reported handling chemicals 
at Yokosuka, Japan.  The RO subsequently sent the veteran a 
radiation exposure questionnaire.  In September 1982, the 
veteran reported that he was aboard a ship in the Pacific and 
was on duty in 1946 and 1947 and participated in three or 
four atomic tests.  He said that he did not recall how far 
the ship was from ground zero and that he was below the decks 
during the explosions.  He also did not know when they went 
closer to ground zero.  The veteran did not respond to some 
of the questions such as the organization or the name of the 
ship, or the operation or test shot code name.  

The veteran filed his claim for service connection for 
prostate cancer in July 1990.  The Board notes that he no 
longer alleged that he was exposed to atomic testing, but 
rather he stated that he felt that his cancer was related to 
radiation from the atomic bomb dropped on Japan during World 
War II.  

At a June 1991 hearing, the veteran testified that he was 
aboard a destroyer that went to Japan, and that he was 
transferred to a demolition team to clean out caves.  He 
stated that he was at the Yokosuka, Japan Naval Base.  He 
reported that some of the caves had chemicals in them, and 
that he cleaned them for 18 to 20 months.  He said that 
sometimes the chemicals splashed on him and caused burning.  
He also reported that his location in Japan was right across 
from where an atomic bomb had been dropped, though he did not 
know how many miles were involved or whether it was Nagasaki 
or Hiroshima.  

In August 1991, the United States Army and Joint Services 
Environmental Support Group reported that they were unable to 
verify that the veteran assisted with the cleanup of caves 
around Yokosuka, Japan, or to provide a list of chemicals 
removed from such caves.  In January 1992, the Department of 
the Navy, Bureau of Medicine and Surgery reported that they 
did not have information about the veteran's possible 
exposure to toxic chemicals in 1946 and 1947.  A report of 
contact dated in July 1992 shows that the Naval Historical 
Center also did not have this information.  

During a hearing held in October 1992, the veteran testified 
that he believed that he was exposed to mercury when cleaning 
out the caves.  He said that it was in tubes four to six 
inches long and got on his hands.  He presented similar 
testimony during a hearing held in July 1997. 

During the hearing held before the undersigned Member of the 
Board in June 1999, the veteran again testified that he 
cleaned out caves.  He indicated that there had been 
radiation in the caves.  He also said that some containers 
broke and stuff spilled out, but he did not know what it was.  
He also reported that he found some mercury that he handled.  
He said that he was found to have prostate cancer in 1985, 
and that he had been told that it was possible that it was 
due to radiation or chemical exposure.  The veteran presented 
similar testimony during a hearing held at the RO in January 
2001.

In order to obtain an estimate of the radiation to which the 
veteran was exposed in service, the RO wrote to the Defense 
Threat Reduction Agency.  A letter dated in April 2000 from 
the Defense Threat Reduction Agency contains the following 
information:

[The veteran], while serving in USS Dehaven (DD 
727) visited Sasebo, Kyushu, Japan, from September 
29 to October 7, 1946.  He was transferred to 
Commander, Fleet Activities, Yokosuka, Honshu, 
Japan, on November 28, 1946.  However, [the 
veteran's] presence in Japan subsequent to July 1, 
1946, precludes his participation in the American 
occupation of Hiroshima and Nagasaki, as defined by 
the VA.

In summary, historical records do not document [the 
veteran's] participation in the occupation of 
Hiroshima or Nagasaki, Japan.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c (West 1991); 38 C.F.R. § 3.309(d) (2000).  Second, 
38 C.F.R. § 3.311(b) (2000) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes prostate cancer and any other type of cancer.  
That regulation further states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
VA Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  

Significantly, however, both of these regulations require 
that the veteran have certain service which included 
participation in radiation risk activity.  The Board notes 
that the veteran no longer claims exposure to atomic tests, 
but bases his claim solely on the reported exposure to 
radiation in Japan after World War II.  With respect to 
occupation of Japan, the regulations require that the veteran 
have participated in occupation of Hiroshima or Nagasaki, 
Japan during the period from August 6, 1945, and ending on 
July 1, 1946.  See 38 C.F.R. §§ 3.309(d)(3)(ii), 
3.311(a)(2)(ii).  According to the Defense Threat Reduction 
Agency, however, the veteran's period of service in Japan 
began after July 1, 1946.  Therefore, the veteran cannot 
obtain service connection for prostate cancer through the 
radiation presumption regulations.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  This method would require, 
at the very least, a medical opinion linking the veteran's 
prostate cancer to service.  However, the evidence of record 
does not contain such an opinion.  The Board notes that the 
veteran has submitted a statement from Vernon Ward, M.D. 
dated in April 1997 in which he noted that the veteran 
reported a history of cleaning out caves which contained 
mercury and toxic material, and of having been in Japan 
sometime after the atomic bomb explosions occurred.  The 
veteran reportedly believed that he was close enough and soon 
enough after the explosions to have been affected by 
radioactivity.  The doctor noted that the veteran "has raised 
the question as to whether this type of exposure could be a 
factor in his overall general health at this time."  
Significantly, however, the doctor did not give his own 
opinion as to whether there was a relationship between the 
veteran's service and his current state of health.  In fact, 
the doctor did not even mention prostate cancer in the 
letter.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Similarly, the report of a VA genitourinary examination 
conducted in November 1997 shows that the impression was 
history of prostate cancer; however, the examiner did not 
indicate that it was related to service.  

Regarding the contention that the prostate cancer was due to 
exposure to chemicals in service, the Board notes that there 
is no objective evidence showing what specific chemical, if 
any, to which the veteran was exposed during service.  
Attempts to determine this through the Environmental Support 
Group and the Navy were unsuccessful.  The only substance 
which the veteran states he specifically recalls is mercury.  
However, there is no presumption pertaining to mercury 
exposure, and no medical evidence has been presented linking 
mercury exposure to prostate cancer.

Although the veteran has given his own opinion that his 
prostate cancer began due to radiation or chemical exposure 
during service, the United States Court of Appeals for 
Veterans Claims has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.



ORDER

Service connection for prostate cancer is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

